DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 8,291,941 to Berardi.  
Berardi discloses a sleeve (12) intended for the construction of a hose, the sleeve extending about a longitudinal axis and having greater elongation capabilities in one direction than in an opposite direction with respect to the longitudinal axis, as recited in claim 1.  Figs. 1, 6, and 8 disclose the sleeve in an unexpanded form, covering an inner elastic hose prior to fluid pressure being transported through the inner hose, while figs. 2, 5 and 7 disclose the sleeve in expanded form, the inner hose having lengthened longitudinally and expanded radially, the sleeve thus disclosing claim 4.  The sleeve is of extendible textile material, such as woven or braided nylon, polyester or polypropylene, as recited in claims 2, 3 and 5.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beradi in view of U.S. 7,216,678 to Baer.
Beradi discloses the sleeve being of a braided or woven structure, but does not specifically disclose the woven fabric being centered on a longitudinal axis, comprising weft elements aligned circumferentially about the longitudinal axis and warp elements being aligned along the longitudinal axis.  Baer discloses a woven sleeve (10) including a plurality of monofilaments or a combination of monofilaments and multi-filament yarns oriented in perpendicular directions, wherein figs. 1-3 and 11 disclose weft elements (16) are aligned circumferentially about the longitudinal axis and warp elements (14) are aligned along the longitudinal axis.  It would Beradi such that they are centered on a longitudinal axis, with the weft elements being aligned circumferentially about the longitudinal axis and the warp elements being aligned along the longitudinal axis, as suggested by Baer in order to provide balance of the fabric material to prevent twisting or curling of the sleeve in a helical fashion.  
Allowable Subject Matter
Claims 7-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing sleeves of fabric material for the protection of conduits, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

                                                                                                                                                                                                        
/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


P. F. Brinson
March 1, 2022